Citation Nr: 0216643	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hip pain as 
secondary to an undiagnosed illness.

2.  Entitlement to service connection for feet pain as 
secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  She also served with the Army Reserve from May 1981 to 
April 1993.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

This case was previously before the Board.  In a June 2001 
Board decision, the issues of service connection for hip and 
feet pain as secondary to an undiagnosed illness were 
remanded for further development and adjudication.  The 
matter has been returned to the Board for disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served in South West Asia Theater of 
Operations between December 1990 and May 1991.

3.  The veteran's hip pain has been attributed to a known 
diagnosis. 

4.  The veteran's feet pain has been attributed to a known 
diagnosis. 






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hip pain as secondary to an undiagnosed illness are not met. 
38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  The criteria for entitlement to service connection for 
feet pain as secondary to an undiagnosed illness are not met. 
38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the June 2002 supplemental statement of the case (SSOC), 
the RO denied the service connection claims on the 
substantive merits, based on the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claims under the 
correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that the matter was 
previously before the Board in June 2001, at which time it 
was remanded for further development and compliance with the 
VCAA.  Pursuant to Board remand, in July 2001 the RO sent the 
veteran a letter notifying her of additional evidence 
necessary to substantiate her claims.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  Pursuant to Board remand, 
the veteran was afforded a VA examination in April 2002 in 
connection with her claims.  The veteran did not submit any 
additional evidence or request that any be obtained in 
response to the RO's July 2001 development letter.  The 
veteran was notified of the new duty to assist provisions in 
the June 2002 SSOC.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).    In the instant case the veteran's 
claim was pending on March 1, 2002, and thus, the new 
regulations apply.  As they are found to be more favorable to 
the veteran, the Board's decision to proceed in adjudicating 
these claims does not, therefore, prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Background

The veteran contends that she is entitled to service 
connection for hip and feet pain as secondary to an 
undiagnosed illness.  Specifically, she contends she has 
chronic pain in her feet and hips due to her service in the 
Gulf War.  

VA Form DD-215 dated June 1992 reveals that the veteran was 
ordered to active duty in support of Operation Desert 
Shield/Storm and served in the South West Asia Theater of 
Operations from December 1990 to May 1991.  The veteran 
served as a personnel clerk. Service medical records are 
devoid of any complaints of or treatment for hip and feet 
pain.  The veteran's April 1991 Report of Medical History and 
Report of Medical examination in connection with her 
departure from Saudi Arabia, were both negative for 
complaints of hip and feet pain.

VA outpatient treatment reports dated between April 1993 and 
March
1998 contain complaints of feet pain beginning in September 
1993 and bilateral hip pain beginning in 1998.  The following 
diagnoses were contained within the records: January 1994, 
plantar fasciitis; August 1994, probable heel spurs; and 
March 1998, degenerative joint disease.  X-rays taken of the 
hip in February 1998, show degenerative changes of the right 
hip with no evidence of acute injury.

Private medical records from Methodist Hospital dated between 
June 1992 and March 1996, contain complaints of pain in 
bottom of both feet.  The veteran was diagnosed with 
bilateral heel pain of unknown etiology and given arch 
supports.

Upon VA general examination in December 1998, the veteran 
complained of chronic pain in her feet and hips.  She 
informed the examiner that she was told that she had 
arthritis, of which she was not convinced.  The physical 
examination revealed functional range of motion of the lower 
extremities.  The examiner assessed her as having 
unexplainable joint pain.  The claims folder was not reviewed 
and the examiner ordered no additional diagnostic or clinical 
tests.    Upon neurological examination also dated in 
December 1998, the veteran informed the examiner that in 
regard to her hip pain she was told it was related to 
osteoarthritis.  No diagnoses were made regarding the hips or 
feet. 

Pursuant to Board remand, the veteran was afforded a VA 
examination in April 2002.  The veteran complained of 
bilateral forefoot pain for the last 7-8 years with no 
history of trauma or injury.  Additionally, the veteran 
complained of bilateral hip pain since 1994, with no history 
of trauma or service related events prior to her hip pain.  
Physical examination of the feet revealed mild medial 
eminence at the distal first metatarsal.  Evaluation of the 
hips revealed a normal gait.  The examiner noted that prior 
x-rays of the veteran's pelvis showed mild degenerative 
changes of the bilateral hips with some joint space narrowing 
and questionable osteophyte formation.  In regard to the 
veteran's feet, she was diagnosed with mild bilateral 
bunions, symptomatic but unlikely related to any service 
injury or occupation. In regard to her hips, the examiner 
diagnosed her with mild to moderate degenerative changes of 
the bilateral hips.

Analysis

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

In the instant case, the veteran, a Persian Gulf veteran, has 
not been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As each of the disabilities at 
issue has an established current medical diagnosis, none 
constitutes an undiagnosed illness due to the veteran's Gulf 
War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
In regard to the veteran's feet, she has been diagnosed with 
probable heel spurs, plantar fasciitis, and most recently, 
mild bilateral bunions, which the examiner further opined, 
were unrelated to any service injury or occupation.  In 
regard to the veteran's hips, she has been diagnosed with 
degenerative joint disease, which has been confirmed by x-ray 
evidence of record. 

The Board has considered the veteran's statements that her 
hip and feet pain are due to an undiagnosed illness as a 
result of her Gulf War service, however, the veteran has not 
been shown to possess the requisite medical expertise needed 
to render either a diagnosis or a competent opinion regarding 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The veteran's statements, therefore, are devoid of probative 
value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for hip and 
feet pain as secondary to an undiagnosed illness, is not 
warranted.  The preponderance of the evidence is against the 
veteran's claims.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of these claims and her claims must be 
denied. See 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for hip pain as secondary 
to an undiagnosed illness, is denied.

Entitlement to service connection for feet pain as secondary 
to an undiagnosed illness, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

